DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 18 are pending.
Claims 1 – 18 are rejected.

Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
preparing pharmacokinetic parameters for oral dosages of compounds 3, 6, 14, 22, 29, 39 HCl, 39 (R) and 60l, does not reasonably provide enablement for treating any type of psychiatric disease with all forms of the compound of Formula (I) as defined by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to any and all pharmaceutical compositions of Formula 1 of claim 1 being capable of treating any type of psychiatric disease.
The scope of the invention in the claims are as follows:
a) Scope of the compounds.  The compounds of Formula 1 and pharmaceutical compositions thereof appear to be free of the prior art.
b). Scope of the diseases covered.

Neurodevelopmental Disorders. The many psychiatric disorders in this group usually begin in infancy or childhood, often before a child starts school. Examples include attention-deficit/hyperactivity disorder (ADHD), autism spectrum disorder, and learning disorders.

Schizophrenia Spectrum and Other Psychotic Disorders. Psychotic disorders cause detachment from reality. People with these diagnoses experience delusions, hallucinations, and disorganized thinking and speech. Schizophrenia is probably the best known of these illnesses, although detachment from reality can sometimes affect people with other psychiatric disorders.

Bipolar and Related Disorders. This group includes disorders in which episodes of mania (periods of excessive excitement, activity, and energy) alternate with periods of depression.

Depressive Disorders. These include disorders characterized by feelings of extreme sadness and worthlessness, along with reduced interest in previously enjoyable activities. Examples include major depressive disorder and premenstrual dysphoric disorder (PMDD), which is more severe than the more widely known premenstrual syndrome (PMS). PMS is not classified as a psychiatric disorder.

Anxiety Disorders. Anxiety involves focusing on bad or dangerous things that could happen and worrying fearfully and excessively about them. Anxiety disorders include generalized anxiety disorder (GAD), panic disorder, and phobias (extreme or irrational fears of specific things, such as heights).

Obsessive-Compulsive and Related Disorders. People with these disorders experience repeated and unwanted urges, thoughts, or images (obsessions) and feel driven to taking repeated actions in response to them (compulsions). Examples include obsessive-compulsive disorder (OCD), hoarding disorder, and hair-pulling disorder (trichotillomania).

Trauma- and Stressor-Related Disorders. These psychiatric disorders develop during or after stressful or traumatic life events. Examples include posttraumatic stress disorder (PTSD) and acute stress disorder.

Dissociative Disorders. These are disorders in which a person’s sense of self is disrupted, such as dissociative identity disorder and dissociative amnesia.

Somatic Symptom and Related Disorders. A person with one of these disorders may have distressing and incapacitating physical symptoms with no clear medical cause. (“Somatic” means “of the body.”) Examples include illness anxiety disorder, 
Feeding and Eating Disorders. These psychiatric disorders are disturbances related to eating, such as anorexia nervosa, bulimia nervosa, and binge eating disorder.
 (3) The state of the prior art:
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases and by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 
	Zhao et al. conducted pharmacokinetic modelling of ketamine and three major metabolites in patients with treatment-resistant bipolar depression.  Zhao concluded that after administration of a single sub-anaesthetic dose of (R,S)-Ket to patients with treatment-resistant bipolar depression, significant plasma concentrations of dihydronorketamine (DHNK) and hydroxynorketamine (2S,6S;2R,6R)-HNK) were detected up to 48 h after administration.  The data indicated that while norKet is the initial metabolite, it is not necessarily the major metabolite.  Also, Zhao’s results suggest that future Pk, PK-Pd and clinical studies of Ket should be expanded to include the analysis of the major Ket metabolites as well as patient covariates that influence inter-individual variability in exposures.  (British Journal of Clinical Pharmacology, 2012, 74:2, p. 304 – 314). 

 (4) The predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity, in re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technology area possess an Ph.D. in a 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for determining the pharmacokinetic parameters for the ketamine derivatives of compounds 3, 6,14, 22, 29, 39 (R) and 39 HCl in dogs.  The pharmacokinetic parameter for compound 3 in monkeys was provided.
Applicant is claiming a method of treating any psychiatric disease by administering an oral dosage of any of the compounds of Formula 1.    
However, the specification does not provide any data to show that there was any screening in vitro or in vivo to determine which of their compounds would exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  The Applicant has failed to describe any in vitro and in vivo screening of any representative number of patients suffering from any type of psychiatric disease.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the variety of diseases desired to be treated with the hundreds of compounds claimed and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Genetech Inc. v. Novo Nordisk A/S 42 USPQ2d i001 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 
Therefore, in view of the Wands factors and In re Fisher discussed above, to practice the claimed invention herein, one of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success. 

Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:


The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “determining whether the application describes an actual reduction to practice of the claimed invention, level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

I. 	Scope of claims
In the instant case: Claims 1 - 18 is broadly drawn to a method of treating any psychiatric disease by administering to a patient in need of such treatment the compound of formula (1) or a pharmaceutically acceptable salt thereof.
II.	Scope of Disclosure

Psychiatric disease:  The following is a list of some of the main types of psychiatric disorders.
Neurodevelopmental Disorders. The many psychiatric disorders in this group usually begin in infancy or childhood, often before a child starts school. Examples include attention-deficit/hyperactivity disorder (ADHD), autism spectrum disorder, and learning disorders.

Schizophrenia Spectrum and Other Psychotic Disorders. Psychotic disorders cause detachment from reality. People with these diagnoses experience delusions, hallucinations, and disorganized thinking and speech. Schizophrenia is probably the best known of these illnesses, although detachment from reality can sometimes affect people with other psychiatric disorders.

Bipolar and Related Disorders. This group includes disorders in which episodes of mania (periods of excessive excitement, activity, and energy) alternate with periods of depression.

Depressive Disorders. These include disorders characterized by feelings of extreme sadness and worthlessness, along with reduced interest in previously enjoyable activities. Examples include major depressive disorder and premenstrual dysphoric disorder (PMDD), which is more severe than the more widely known premenstrual syndrome (PMS). PMS is not classified as a psychiatric disorder.

Anxiety Disorders. Anxiety involves focusing on bad or dangerous things that could happen and worrying fearfully and excessively about them. Anxiety disorders include generalized anxiety disorder (GAD), panic disorder, and phobias (extreme or irrational fears of specific things, such as heights).

Obsessive-Compulsive and Related Disorders. People with these disorders experience repeated and unwanted urges, thoughts, or images (obsessions) and feel driven to taking repeated actions in response to them (compulsions). Examples include obsessive-compulsive disorder (OCD), hoarding disorder, and hair-pulling disorder (trichotillomania).

Trauma- and Stressor-Related Disorders. These psychiatric disorders develop during or after stressful or traumatic life events. Examples include posttraumatic stress disorder (PTSD) and acute stress disorder.

Dissociative Disorders. These are disorders in which a person’s sense of self is disrupted, such as dissociative identity disorder and dissociative amnesia.

Somatic Symptom and Related Disorders. A person with one of these disorders may have distressing and incapacitating physical symptoms with no clear medical cause. (“Somatic” means “of the body.”) Examples include illness anxiety disorder, somatic symptom disorder (previously known as hypochondriasis), and factitious disorder.
Feeding and Eating Disorders. These psychiatric disorders are disturbances related to eating, such as anorexia nervosa, bulimia nervosa, and binge eating disorder.
The disclosure does not show that the Applicant provided screening in vitro and in vivo to determine which compounds produced from their process would exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  The Applicant has failed to describe any in vitro and in vivo screening of any representative number of patients suffering from any psychiatric disease.
The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Level of skill and knowledge in the art: 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like 
III.	Analysis of the Fulfillment of the Written Description Requirement
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 16 recites the limitation "psychiatric disorder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the claim be amended to “psychiatric disease”.
Claim 16 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “substance use disorder”, and the claim also recites “an opioid use disorder” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 18,19, 20 and 21 of U.S. Patent No. 10,683,262 (‘262) in view of Mayo Clinic (Mayo Foundation for Medical Education and Research, 1998 0 2021).
Claims 1- 18 of the instantly claimed invention, inter alia, cover a method of treating a psychiatric disease, in a patient comprising administering to a patient in need of such treatment, a therapeutically effective amount of the compound of formula (I) 

    PNG
    media_image1.png
    141
    242
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof,  wherein R1 and R2 as defined in the claims. 
Further, the method of administration is orally.
Claims 1 and 17 – 21 disclose a method of providing a therapeutically effective concentration of ketamine in a patient’s blood for treatment depression comprising administering to the patient in need thereof, the compound of formula (1) or a pharmaceutically acceptable salt thereof.

    PNG
    media_image1.png
    141
    242
    media_image1.png
    Greyscale
.  The method of administration is orally.
Further, the claims disclose a method of treating depression in a patient by administering the compound of formula (1) or a pharmaceutically acceptable salt.
The difference between the instantly claimed invention and ‘262 is as follows: the method of treating a psychiatric disease; and the psychiatric disease is selected from an alcohol or substance use disorder, an anxiety disorder, an adult attention deficit/hyperactivity disorder, a bipolar disorder, an obsessive-compulsive disorder, an opioid use disorder, posttraumatic stress disorder,
schizophrenia, a dissociative disorders, a feeding and eating disorder, a sexual and paraphilic disorder, a sleep and wake disorder, a childhood mental disorder, and a personality disorder.
However, based on the information in Mayo Clinic depression is a mood disorder.  A mood disorder is a psychiatric disease. (entire document).  Further, with regard to and the psychiatric disease is selected from an alcohol or substance use disorder, an anxiety disorder, an adult attention deficit/hyperactivity disorder, a bipolar disorder, an obsessive-compulsive disorder, an opioid use disorder, posttraumatic stress disorder: depression can be a cause of the condition or may be an outgrowth of any one of the listed the psychiatric diseases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention when viewing the teachings of ‘262, in view 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,648,087 (Ovaert et al.); U.S. 5,837,730 (Javitt); U.S. 2018/0177744 (Jay); U.S. 2020/0306194 (Glue et al.); U.S. 11,110,070 (Brachman et al.); Mayo Clinic, Depression (Mayo Foundation for Medical Education and Research, 1998 – 2021); Fawcett et al. (Journal of Clinical Psychiatry, 44, 1983); Lariano et al. (Drugs in Context, 2019); Morgan et al. (Biol. Psychiatry, 65, 2009); and Sanacora et al. (JAMA Psychiatry, Clinical Review & Education, Special Communication, March 2017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622